Citation Nr: 1442166	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error in an October 1976 rating decision that assigned a 30 percent initial evaluation for anxiety reaction. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

FINDINGS OF FACT

1.  The Veteran filed a motion alleging clear and unmistakable error (CUE) in an October 1976 rating decision that assigned a 30 percent initial rating for an anxiety reaction.  

2.  The RO decision was subsumed by a May 1993 Board decision, which considered a 100 percent evaluation for chronic undifferentiated schizophrenia prior to May 6, 1988.  

3.  In May 2004 the Board reviewed the Motion made by the Veteran on whether the May 1993 Board decision which granted an effective date of June 4, 1986 for the grant of a 100 percent rating for chronic undifferentiated schizophrenia was the product CUE.  

CONCLUSION OF LAW

The May 1993 Board decision subsumed the RO's May 1975 decision; thus, the RO's May 1975 decision is not subject to challenge on the basis of CUE, and the claim is dismissed.  Duran v. Brown, 7 Vet. App. 216, 224 (1994); see also 38 C.F.R. § 20.1104 (2013) (Board decision subsumes RO decision).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating decisions that are final and binding are accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).

When an RO decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104.  See also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  In order to reverse such decision, the claimant must collaterally attack the Board decision. 
The Veteran has alleged that there was CUE in the October 1976 rating decision because it did not grant a 100 percent evaluation dating back to May 1975 the date of his discharge.  However, a May 1993 Board decision directly affirmed the RO's November 1986 rating decision.  

Thus, the October 1976 decision is no longer subject to collateral attack on the basis of CUE.  Under such circumstances, the Veteran's claim of CUE in the prior rating decision must be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice). 

A new and separate motion challenging the May 1993 Board decision on the basis of CUE has also been previously submitted directly to the Board.  See, generally, 38 C.F.R. §§ 20.1400-141 1; Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005).  The Board, in August 2001 denied a motion alleging CUE in the May 1993 decision.  The Veteran appealed the August 2001 Board decision to the Court and in a July 2002 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand and vacated the August 2001 Board decision.  The Board considered the motion of CUE and the terms of the Joint Motion in May 2004, and denied the motion and determined that the grant of an effective date of June 4, 1986 for the grant of a 100 percent rating for chronic undifferentiated schizophrenia was not the product of CUE.  See Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. Aug. 2012)(holding that 38 C.F.R. § 20.1409 prohibits repeated challenges of clear and unmistakable error in a Board decision on a particular claim).

As such, the Veteran's current appeal must be dismissed without prejudice.  

Duty to Notify and Assist 

With regard to the Veteran's CUE claim, the Court has specifically held that the duties to notify and assist have no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20 .1411.  Therefore, the Board finds that no further action is necessary on the CUE issue.


ORDER

The claim of CUE in the RO's May 1975 rating decision is dismissed without prejudice.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


